


109 HR 6318 IH: To implement the recommendations of the Office of the

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6318
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2006
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To implement the recommendations of the Office of the
		  Special Inspector General for Iraq Reconstruction to ensure that the Department
		  of Defense properly accounts for all small arms weapons procured by the
		  Department of Defense for use by the Iraqi Security Forces.
	
	
		1.Short titleThis Act may be cited as the Iraq
			 Weapons Accountability Act of 2006.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Based on the October 28, 2006, audit report
			 entitled Iraqi Security Forces: Weapons Provided by the U.S. Department
			 of Defense Using the Iraq Relief and Reconstruction Fund prepared by
			 the Office of the Special Inspector General for Iraq Reconstruction—
					(A)the Department of
			 Defense has not properly accounted for all small arms weapons procured by the
			 Department of Defense, using the Iraq Relief and Reconstruction Fund, for use
			 by the Iraqi Security Forces;
					(B)the Department of
			 Defense used approximately $133 million from the Iraq Relief and Reconstruction
			 Fund in order to purchase more than 370,000 small arms weapons for the Iraqi
			 Security Forces, including semiautomatic pistols, assault rifles, heavy machine
			 guns, and rocket-propelled grenade launchers; such weapons were purchased
			 through 19 Department of Defense procurement contracts with 142 separate
			 delivery orders;
					(C)only approximately
			 10,000 of the more than 370,000 small arms weapons may have been properly
			 registered in the Department of Defense’s Registry of the Small Arms
			 Serialization Program; and
					(D)the lack of small
			 arms weapons accountability poses a significant physical security risk to
			 United States and Coalition troops in Iraq.
					(2)Accordingly, to ensure that all small arms
			 weapons procured by the Department of Defense for the Iraqi Security Forces are
			 properly accounted for, the October 28, 2006, audit report of the Office of the
			 Special Inspector General for Iraq Reconstruction contains the following
			 recommendations:
					(A)Determine the
			 requisite spare parts and technical repair manual requirements by weapons type
			 and, if applicable, weapons model and provide this information to the Iraqi
			 Ministries of Defense and Interior.
					(B)Review policies
			 and procedures for filling vacant arms maintenance positions and implement
			 corrective actions for sustainment.
					(C)Establish accurate weapon
			 inventories.
					(D)Initiate action to
			 provide weapons serial numbers for compliance with the Department of Defense’s
			 Small Arms Serialization Program.
					(b)PurposeThe purpose of this Act is to implement the
			 recommendations of the Office of the Special Inspector General for Iraq
			 Reconstruction to ensure that the Department of Defense properly accounts for
			 all small arms weapons procured by the Department of Defense, using the Iraq
			 Relief and Reconstruction Fund, for use by the Iraqi Security Forces.
			3.Requirement to
			 implement recommendations to ensure that the Department of Defense properly
			 accounts for all small arms weapons procured by the Department of Defense for
			 use by the Iraqi Security ForcesNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of Defense shall direct the Commanding
			 General of the Multi-National Security Transition Command-Iraq to take
			 appropriate actions, in consultation with the Special Inspector General for
			 Iraq Reconstruction, to implement the recommendations of the October 28, 2006,
			 audit report entitled Iraqi Security Forces: Weapons Provided by the
			 U.S. Department of Defense Using the Iraq Relief and Reconstruction
			 Fund prepared by the Office of the Special Inspector General for Iraq
			 Reconstruction.
		4.ReportNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the implementation of this Act.
		
